    Case 2:20-cv-03558-JS Document 4 Filed 10/05/20 Page 1 of 3 PageID #: 17



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANTHONY JOHN WERGEN,

                          Plaintiff,
                                                 ORDER
            -against-                            20-CV-3558(JS)

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Darlene Rosch, Esq.
                    Nassau/Suffolk Law Services Committee, Inc.
                    1757 Veterans Highway, Ste. 50
                    Islandia, New York 11749

For Defendant:          No Appearance

SEYBERT, District Judge:

            On   August    6,   2020,    plaintiff   Anthony    John   Wergen

(“Plaintiff”) filed a Complaint against the Commissioner of Social

Security seeking review of the decision of the Administrative Law

Judge pursuant to Section 205(g) of the Social Security Act, as

amended, 42 U.S.C. § 405(g), together with an application to

proceed in forma pauperis.1            For the reasons that follow, the


1 In addition, Plaintiff filed a proposed order but did not
include summonses. Counsel is advised that on March 2, 2020,
the Commissioner of Social Security filed a notice in the
Federal Register setting forth the names and current addresses
for service of process on the Commissioner in disability cases
for each United States District Court. See https://www.Federal
register.gov/documents/2020/03/02/2020-04246/notice-announcing-
addresses-for-service-of-process. The Notice announced that
service of process for the Eastern District of New York was
directed to be made upon the Regional Chief Counsel’s Office in
Kansas City, Missouri.
  Case 2:20-cv-03558-JS Document 4 Filed 10/05/20 Page 2 of 3 PageID #: 18



application    to   proceed    in   forma        pauperis       is   DENIED   WITHOUT

PREJUDICE and with leave to renew upon completion of the AO 239 in

forma pauperis application form.                Alternatively, Plaintiff may

remit the $400.00 filing fee.

             Rather than complete the Court’s form in forma pauperis

application, Plaintiff has provided a notarized statement that

does not include sufficient information to assess Plaintiff’s

financial    position.       (See   IFP       Mot.,    D.E.   2.)      For    example,

Plaintiff does not report whether he has any cash, whether he has

any dependents, and whether he has any debts.                   Nor does Plaintiff

report any regular monthly expenses such as rent, utilities,

transportation,     etc.       Although        he     reports    receiving        public

assistance in the amount of $190/month in Supplemental Nutrition

Assistance    Program      (SNAP)   benefits          and   $180/month       in   “cash

assistance” from the Department of Social Services, without a

complete report of expenses, the Court is unable to conclude that

Plaintiff’s financial status qualifies him to proceed in forma

pauperis.      (See IFP Mot., ¶¶ 7-8.)                 Accordingly, Plaintiff’s

application is DENIED WITHOUT PREJUDICE to a renewal thereof upon

completion of the AO 239 in forma pauperis application form annexed

to this Order.      Under the circumstances, Plaintiff can best set

forth his current financial position on the long form in forma

pauperis application (AO 239).                Plaintiff is directed to either


                                          2
  Case 2:20-cv-03558-JS Document 4 Filed 10/05/20 Page 3 of 3 PageID #: 19



remit the $400.00 filing fee or complete and return the enclosed

in forma pauperis application within fourteen (14) days from the

date of this Order.       Plaintiff is cautioned that a failure to

timely comply with this Order will lead to the dismissal of the

Complaint without prejudice and judgment will enter.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of Court is directed to include the AO 239 in

forma pauperis application form with this Order.


                                         SO ORDERED.


                                         /s/ JOANNA SEYBERT
                                         Joanna Seybert, U.S.D.J.

Dated:   October   5 , 2020
         Central Islip, New York




                                     3
